MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
                                                                    Mar 12 2019, 10:52 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

I.T.,                                                    March 12, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-JV-2485
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Andrea R. Trevino,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D07-1802-JD-220



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2485 | March 12, 2019               Page 1 of 4
[1]   I.T. appeals the juvenile court’s finding that he is a delinquent child for

      committing an offense that would have been Level 3 Felony Child Molesting 1

      had it been committed by an adult. He argues that the evidence is insufficient

      to support the adjudication. Finding the evidence sufficient, we affirm.


                                                     Facts
[2]   In 2016, A.D. was living with her father, her father’s girlfriend, and I.T., who

      was her father’s girlfriend’s son. At that time, A.D. was six years old and I.T.

      was thirteen years old. At some point, A.D. was in I.T.’s room and I.T. pulled

      her pants down, pulled his own pants down, and “stuck his private area in [her]

      bottom.” Tr. Vol. II p. 9. She testified that a boy’s “private area” is on “[t]he

      front of his body.” Id. At that time, A.D. did not tell anyone because I.T.

      threatened to punch her in the stomach. Id. at 11.


[3]   Eventually, A.D. told her grandmother what had happened, and her

      grandmother enrolled A.D. in therapy. The therapist observed that A.D. was

      “very sexualized for her age.” Id. at 34, 39.


[4]   On April 23, 2018, the State filed a petition alleging that I.T. was a delinquent

      child for actions that would have been Level 3 felony child molesting and Level

      4 felony child molesting had they been committed by an adult. A.D. testified at

      the August 3, 2018, factfinding hearing. At the close of the hearing, the juvenile




      1
          Ind. Code § 35-42-4-3(a).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2485 | March 12, 2019   Page 2 of 4
      court found that I.T. was delinquent for both counts. At the September 13,

      2018, dispositional hearing, the juvenile court vacated the adjudication for

      Level 4 felony child molesting based on double jeopardy concerns and placed

      I.T. on probation as a sanction for the Level 3 felony adjudication. I.T. now

      appeals.


                                   Discussion and Decision
[5]   I.T.’s sole argument on appeal is that the evidence is insufficient to support the

      delinquency adjudication for Level 3 felony child molesting. In considering the

      sufficiency of the evidence supporting a delinquency adjudication, we will

      neither reweigh the evidence nor assess witness credibility. C.S. v. State, 735

      N.E.2d 273, 276 (Ind. Ct. App. 2000). We will consider only the evidence and

      inferences most favorable to the judgment and will affirm if there is substantive

      evidence of probative value supporting every material element of the offense

      beyond a reasonable doubt. Id. The uncorroborated testimony of a single

      witness may suffice to sustain a delinquency adjudication. T.G. v. State, 3

      N.E.3d 19, 23 (Ind. Ct. App. 2014).


[6]   To support a claim of juvenile delinquency based on an allegation of Level 3

      felony child molesting, the State must prove beyond a reasonable doubt that the

      juvenile knowingly or intentionally performed or submitted to sexual

      intercourse or other sexual conduct with a child under the age of fourteen.

      I.C. § 35-42-4-3(a). “Other sexual conduct” is defined in relevant part as an act




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2485 | March 12, 2019   Page 3 of 4
      involving a sex organ of one person and the mouth or anus of another person.

      Ind. Code § 35-31.5-2-221.5.


[7]   I.T. contends that the evidence does not support a conclusion that he performed

      or submitted to other sexual conduct with A.D. We disagree. While A.D. did

      not go into great detail, she clearly testified that I.T. had stuck his “private

      area,” which she defined as being on the front of his body, “in [her] bottom.”

      Tr. Vol. II p. 9. This testimony, alone, with reasonable inferences that may be

      drawn from it, supports the trial court’s conclusion that I.T. committed an act

      involving his sex organ and A.D.’s anus. I.T.’s arguments to the contrary

      require us to reweigh the evidence, which we may not do. We find that the

      evidence supports the delinquency adjudication.


[8]   I.T. makes a veiled argument that the juvenile court’s disposition was

      erroneous, but he neither cites to any legal support for his argument nor

      develops it to any substantial degree. We will not develop the argument for

      him, but we note that the juvenile court’s decision to impose probation as a

      sanction strikes us as eminently reasonable and generous.


[9]   The judgment of the juvenile court is affirmed.


      May, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2485 | March 12, 2019   Page 4 of 4